UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7510


ROY FRANKLIN ECHOLS, JR.,

                Petitioner - Appellant,

          v.

RONALD J. ANGELONE,    Director    of   Virginia   Department   of
Corrections,

                 Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:01-cv-00155-REP)


Submitted:   April 17, 2014                 Decided:   April 21, 2014


Before WILKINSON, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roy Franklin Echols, Jr., Appellant Pro Se.   Linwood Theodore
Wells, Jr., Assistant Attorney General; Leah A. Darron, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Roy Franklin Echols, Jr., seeks to appeal the district

court’s       order     denying       his    Fed.       R.    Civ.     P.    59(e)       motion    for

reconsideration of the district court’s order denying relief on

his    28     U.S.C.       § 2254      (2012)          petition.            The    order     is    not

appealable         unless        a     circuit         justice       or      judge        issues     a

certificate of appealability.                    28 U.S.C. § 2253(c)(1)(A) (2012);

Reid     v.       Angelone,          369 F.3d 363,     369        (4th     Cir.     2004).

A certificate           of     appealability             will     not        issue        absent    “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                         When the district court denies

relief      on    the    merits,       a    prisoner         satisfies       this    standard       by

demonstrating           that     reasonable            jurists       would        find     that    the

district         court’s     assessment        of       the    constitutional             claims    is

debatable        or     wrong.        Slack    v.       McDaniel,         529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                                    Slack, 529 U.S.

at 484-85.

                 We have independently reviewed the record and conclude

that Echols has not made the requisite showing.                                   Accordingly, we

deny leave to proceed in forma pauperis, deny Echols’ motion to

                                                   2
appoint     counsel,    deny    a   certificate   of      appealability,     and

dismiss the appeal.       We dispense with oral argument because the

facts   and   legal    contentions     are   adequately    presented    in   the

materials     before   this    court   and   argument   would   not    aid   the

decisional process.

                                                                      DISMISSED




                                        3